DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/1/2021, claims 1- 18 and 20 are amended, claims 21- 27 are added as a new claims. Claims 1- 27 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 9/1/2021 have been fully considered but they are not persuasive. On page 15, second paragraph of remarks, applicant argues, “…Ishii does not disclose 3 messages in which a first message instructs the wireless communication device to hold communications; a second message that informs the wireless communication device that a connection has re-established and to resume transmitting; and a third message.
Examiner disagrees and respectfully submits that Ishii states in [0042] about a first message instructs the wireless communication device to hold communications; see Fig. 9A, here IAB parent node 1 as a parent BS and there is a radio link failure occurred and IAB-node A (i.e. BS here) send upstream RLF notification (i.e. first notification/message) to UE; see [0042]; as discussed in [0042] about UE may start timer based on receiving upstream RLF notification; …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node At. If the timer expires before receiving Upstream Recovery notification, the child IAB-node and/or the UEs may perform cell selection/RRC reestablishment. In other words Ishii teaches in [0042] about sending first notification of the RLF and inherently indicating about hold data, let’s say as per [0042] about UE may start timer based on receiving upstream RLF notification (i.e. UE should be holding data to be transferred to the BS); …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node At. If the timer expires before receiving Upstream Recovery notification, the child IAB-node and/or the UEs may perform cell selection/RRC reestablishment (i.e. till that UE hold data). But Ishii is silent regarding clearly indicate about hold the data; however David states clearly in Fig. 4 about process 400 may include detecting a failure in the backhaul network (block 410); now refer to [0029] block 420 about when failure has been detected in the backhaul network, suspending the communication session with the mobile devices (block 420). For example, base station 235 may suspend the communication session with each of the mobile devices 210 that are attached to base station 235. As previously mentioned, suspending a act to prevent the loss of network connectivity and/or prevent the loss of communication sessions with mobile devices 210 despite the failure of the backhaul network. For example, suspending the session may include transmitting an explicit message to mobile devices 210 to indicate that mobile devices 210 are to enter a pause or idle state. In some implementations, base station 235 may also enter an idle or pause state. In other possible implementations, suspending the communication session may include using techniques that are transparent to mobile devices 210….
Further Ishii teaches about the second message that informs the wireless communication device that a connection has re-established and to resume transmitting; Ishii states in [0042]… a scenario depicted in FIG. 9, Node A has successfully found a new parent node (Parent node 2) and may initiate the RRC reestablishment procedure. Node A, based on receiving F1-AP* configuration update from the CU (i.e. core network entity) of the IAB-donor, may transmit/send Upstream Recovery notification-a notification (i.e. second notification/message) indicating that the upstream is recovered-to the child IAB-node and/or the UEs. If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node A…...; further David teaches about … base station 235 may transmit a another message to mobile devices 210 to indicate that the mobile devices are to resume normal operation…; see [0031] and Fig. 4.
Further Ishii teaches about the third message that informs the wireless communication device that connection has not been re-established and to find an alternative connection path; Ishii states in Fig. 9B and [0045].. Node A (i.e. RRC-Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s).

Applicant’s arguments with respect to claim(s) filed in remarks on 9/1/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended limitation specifically regarding third notification mainly about….”indicating for the wireless communication device to establish an alternate communication path to the core network entity; here Ishii states about in Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s); but fails to indicating for the wireless communication device to establish an alternate communication path; however new reference Larsson et al. (US Pub. No. 2012/0236707 A1) states in [0045] in steps S30 about receiving redirection information indicating an alternative radio link to another radio base station node.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the see claims 1, 8 and 15 are not disclosed in the specification; hence it’s a new matter scenario. Dependent claims of the independent claims 1, 8 and 15 can be rejected based on same above rationale.
Further claim 3’s amended limitations, “..to send the third notification in response to an expiration of a timer after sending the first notification”  and claim 4’s limitations, “…to send the third notification along with the data that has been received from the wireless communication device if the BS determines that RLF is unrecoverable’ and claim 5’s limitations, “generating and transmitting a fourth notification message comprising updated route information” and claim 6’s limitations, “communication path comprises a first set of alternative paths and corresponding first hop BSs through which traffic can be steered without incurring connection reestablishment delay and a second set of alternative paths and corresponding first hop BSs through which the traffic can be steered requiring connection establishment, and wherein the wireless communication device begins cell searching until finding a candidate mesh BS to perform initial access if the another communication path does not exist in the first set and the second set of alternative paths and corresponding first hop BSs ” and claim 9’s limitations, “in response to receiving the third notification, the transceiver is configured to receive, from the BS, data that the wireless communication device had transmitted to the BS but had not yet been forwarded to the parent BS of the BS” and claim 12’s limitations, “in response to another communication path being identified prior to receiving the first notification, receive a fourth notification message comprising updated route information claim 16’s limitations, “that the BS cannot reestablish connection to the core network entity, the second notification includes an indication that the BS cannot reestablish connection to the core network entity,.. the method further comprises, transmitting, to the wireless communication device, data that had been received from the wireless communication device but not yet been forwarded to the parent BS of the BS” and claim 26’s limitations, “wherein the processor is configured to receive the third notification along with the data that has been previously transmitted to the BS” are not disclosed in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4, 8- 9, 10- 11, 13- 16, 17- 18, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (WO 2020/059633 A1) in view of Chiang et al. (US Pub. No. 2014/0187236 A1), hereafter David and in further view of Larsson et al. (US Pub. No. 2012/0236707 A1).

	Regarding claim 1, Ishii teaches a base station (BS) in a wireless communication network (see Fig. 9A, BS as a IAB-Node A), the BS comprising:
	a processor configured to detect occurrence of a radio link failure (RLF) on a backhaul link with a parent BS of the BS (see Fig. 9A, here IAB parent node 1 as a parent BS and there is a radio link failure occurred and IAB-node A send upstream RLF notification (i.e. first notification) to UE (i.e. wireless communication device); see [0042]); and
	a transceiver operably connected to the processor, the transceiver configured to transmit, to a wireless communication device connected to the BS, a first notification indicating for the wireless communication device to hold data to be transmitted from the wireless communication device to the BS (as already discussed above; further it is discussed in [0042] about UE may start timer based on receiving upstream RLF notification; …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that 
	in response to reestablishment of the connection to a core network entity, a second notification indicating for the wireless communication device to resume transmitting data ([0042]… a scenario depicted in FIG. 9, Node A has successfully found a new parent node (Parent node 2) and may initiate the RRC reestablishment procedure. Node A, based on receiving F1-AP* configuration update from the CU (i.e. core network entity) of the IAB-donor, may transmit/send Upstream Recovery notification-a notification (i.e. second notification/message) indicating that the upstream is recovered-to the child IAB-node and/or the UEs. If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node A…...; further David teaches about … base station 235 may transmit a another message to mobile devices 210 to indicate that the mobile devices are to resume normal operation…; see [0031] and Fig. 4.); and
	in response to failing to reestablish the connection to the core network entity, a third notification indicating for the wireless communication device to establish an alternate communication path to the core network entity (Ishii states in Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s)).
	Here Ishii teaches in [0042] about sending first notification of the RLF and inherently indicating about hold data let’s say as per [0042] about UE may start timer based on receiving upstream RLF notification (i.e. UE should be holding data to be transferred to the BS); …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node At. If the timer expires before receiving Upstream Recovery notification, the child IAB-node and/or the UEs may perform cell selection/RRC reestablishment (i.e. till that UE hold data). But Ishii is silent regarding clearly indicate about hold the data and also silent about third notification mainly about….”indicating for the wireless communication device to establish an alternate communication path to the core network entity; however David states clearly in Fig. 4 about process 400 may include detecting a failure in the backhaul network (block 410); now refer to [0029] block 420 about when failure has been detected in the backhaul network, suspending the communication session with the mobile devices (block 420). For example, base station 235 may suspend the communication session with each of the mobile devices 210 that are attached to base station 235. As previously mentioned, suspending a communication session may broadly refer to techniques that act to prevent the loss of network connectivity and/or prevent the loss of communication sessions with mobile devices 210 suspending the session may include transmitting an explicit message to mobile devices 210 to indicate that mobile devices 210 are to enter a pause or idle state. In some implementations, base station 235 may also enter an idle or pause state. In other possible implementations, suspending the communication session may include using techniques that are transparent to mobile devices 210…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of David with the teachings of Ishii to make system more effective. Having a mechanism wherein the indication to hold data is being sent; greater way reliable communication can be carried out in the communication system.
	But Ishii is still silent about third notification mainly about….”indicating for the wireless communication device to establish an alternate communication path to the core network entity; here Ishii states about in Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s); but fails to indicating for the wireless communication device to 

	Regarding claim 2, Ishii in view of David and Larsson teaches as per claim 1, wherein Ishii teaches about the BS cannot reestablish connection to the core network entity, the third notification includes an indication that the BS cannot reestablish connection to the core network entity, and the transceiver is configured to transmit, to the wireless communication device, data that had been received from the wireless communication device but not yet been forwarded to the parent BS of the BS; see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover (i.e. here IAB-node A which is RRC-connected state with 

	Regarding claim 3, Ishii in view of David and Larsson teaches as per claim 1, wherein Ishii teaches the processor is configured to send the third notification in response to an expiration of a timer after sending the first notification; see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover (i.e. here IAB-node A which is RRC-connected state with UE, is configured to transmit, to the UE, data that had been received from the UE but not yet been forwarded to the parent BS of the BS because of RLF; see Fig. 9B).

	Regarding claim 4, Ishii in view of David and Larsson teaches as per claim 1, the processor is configured to send the third notification along with the data that has been received from the wireless communication device if the BS determines that RLF is unrecoverable; Ishii see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover (i.e. here IAB-node A which is RRC-connected state with UE, is configured to transmit, to the UE, data that had been received from the UE but not yet been forwarded to the parent BS of the BS because of RLF; see Fig. 9B).

	Regarding claim 8, Ishii teaches a teaches wireless communication device in a wireless communication network, the wireless communication device comprising (see Fig. 9A, BS as a IAB-Node A and UE/IAB child node as a wireless communication device):
	a transceiver configured to receive, from a base station (BS), a first notification indicating occurrence of a radio link failure (RLF) on a backhaul link of the BS with a parent BS of the BS (see Fig. 9A, here IAB parent node 1 as a parent BS and there is a radio link failure occurred and IAB-node A send upstream RLF notification (i.e. first notification) to UE; see [0042]); and
	a processor operably connected to the transceiver, the processor configured to determine, based on the first notification to hold data to be transmitted by the wireless communication device to the BS (as already discussed above; further it is discussed in [0042] about UE may start timer based on receiving upstream RLF notification; …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node At. If the timer expires 
	wherein the transceiver is further configured to receive a second notification when the BS can reestablish connection to a core network entity in the wireless communication network, wherein the processor is configured to determine, based on the second notification, to resume transmitting data by the wireless communication device to the BS ([0042]… a scenario depicted in FIG. 9, Node A has successfully found a new parent node (Parent node 2) and may initiate the RRC reestablishment procedure. Node A, based on receiving F1-AP* configuration update from the CU (i.e. core network entity) of the IAB-donor, may transmit/send Upstream Recovery notification-a notification (i.e. second notification/message) indicating that the upstream is recovered-to the child IAB-node and/or the UEs. If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node A…...; further David teaches about … base station 235 may transmit a another message to mobile devices 210 to indicate that the mobile devices are to resume normal operation…; see [0031] and Fig. 4.); and
	wherein the transceiver is further configured to receive a third notification when the BS cannot reestablish the connection to the core network entity in the wireless communication network, and wherein the processor is configured to determine, based on the third notification, to establish an alternate communication path to the core network entity (Ishii states in Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s)).
	Here Ishii teaches in [0042] about sending first notification of the RLF and inherently indicating about hold data let’s say as per [0042] about UE may start timer based on receiving upstream RLF notification (i.e. UE should be holding data to be transferred to the BS); …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node At. If the timer expires before receiving Upstream Recovery notification, the child IAB-node and/or the UEs may perform cell selection/RRC reestablishment (i.e. till that UE hold data). But Ishii is silent regarding clearly indicate about hold the data and also silent about third notification mainly about….”indicating for the wireless communication device to establish an alternate communication path to the core network entity; however David states clearly in Fig. 4 about process 400 may include detecting a failure in the backhaul network (block 410); now refer to [0029] block 420 about when failure has been detected in the backhaul network, suspending the communication session with the mobile devices (block 420). For example, base station 235 may suspend the communication session with each of the mobile devices 210 that are attached to base station 235. As previously mentioned, suspending a communication session may act to prevent the loss of network connectivity and/or prevent the loss of communication sessions with mobile devices 210 despite the failure of the backhaul network. For example, suspending the session may include transmitting an explicit message to mobile devices 210 to indicate that mobile devices 210 are to enter a pause or idle state. In some implementations, base station 235 may also enter an idle or pause state. In other possible implementations, suspending the communication session may include using techniques that are transparent to mobile devices 210…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of David with the teachings of Ishii to make system more effective. Having a mechanism wherein the indication to hold data is being sent; greater way reliable communication can be carried out in the communication system.
	But Ishii is still silent about third notification mainly about….”indicating for the wireless communication device to establish an alternate communication path to the core network entity; here Ishii states about in Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s); but fails to indicating for the wireless communication device to establish an alternate communication path; however Larsson states in [0045] in steps S30 about receiving redirection information indicating an alternative radio link to another radio base station node. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Larsson with the teachings of Ishii in view of David to make system more reliable. Having a mechanism wherein indicating for the wireless communication device to establish an alternate communication path to the core network entity; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 9, Ishii in view of David and Larsson teaches as per claim 8, wherein in response to receiving the third notification, the transceiver is configured to receive, from the BS, data that the wireless communication device had transmitted to the BS but had not yet been forwarded to the parent BS of the BS; Ishii see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover (i.e. here IAB-node A which is RRC-connected state with UE, is configured to transmit, to the UE, data 

	Regarding claim 10, Ishii in view of David and Larsson teaches as per claim 8, wherein: in response to receiving the first notification, the transceiver is configured to cease a configured grant transmission; as already discussed above David states clearly in Fig. 4 about process 400 may include detecting a failure in the backhaul network (block 410); now refer to [0029] block 420 about when failure has been detected in the backhaul network, suspending the communication session with the mobile devices (block 420). For example, base station 235 may suspend the communication session with each of the mobile devices 210 that are attached to base station 235. As previously mentioned, suspending a communication session may broadly refer to techniques that act to prevent the loss of network connectivity and/or prevent the loss of communication sessions with mobile devices 210 despite the failure of the backhaul network. For example, suspending the session may include transmitting an explicit message to mobile devices 210 to indicate that mobile devices 210 are to enter a pause or idle state. In some implementations, base station 235 may also enter an idle or pause state. In other possible implementations, suspending the communication session may include using techniques that are transparent to mobile devices 210….

	Regarding claim 11, Ishii in view of David and larsson teaches as per claim 8, wherein the processor is configured to: only cease data transmission not including control message transmission based on receipt of the first notification; as already suspending the communication session with the mobile devices (block 420). For example, base station 235 may suspend the communication session with each of the mobile devices 210 that are attached to base station 235. As previously mentioned, suspending a communication session may broadly refer to techniques that act to prevent the loss of network connectivity and/or prevent the loss of communication sessions with mobile devices 210 despite the failure of the backhaul network. For example, suspending the session may include transmitting an explicit message to mobile devices 210 to indicate that mobile devices 210 are to enter a pause or idle state. In some implementations, base station 235 may also enter an idle or pause state. In other possible implementations, suspending the communication session may include using techniques that are transparent to mobile devices 210….

	Regarding claim 13, Ishii in view of David and Larsson teaches as per claim 8, wherein the processor is configured to: receive the third notification after an expiration of a timer upon receiving the first notification; Ishii see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover (i.e. here IAB-node A which is RRC-connected state with UE, is configured to transmit, to the UE, data that had been received from the UE but not yet been forwarded to the parent BS of the BS because of RLF; see Fig. 9B).

	Regarding claim 14, Ishii in view of David and Larsson teaches as per claim 8, wherein: the wireless communication device is a child BS of the BS, or a user equipment (UE), and
the second notification includes updated route information; in context with [0041] refer to [0042].. the scenario depicted in FIG. 9, Node A has successfully found a new parent node (Parent node 2) and may initiate the RRC reestablishment procedure. Node A, based on receiving F1-AP* configuration update from the CU of the IAB-donor, may transmit/send Upstream Recovery notification-a notification indicating that the upstream is recovered-to the child IAB-node and/or the UEs (i.e. this way updated route information is received). If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node A…

	Regarding claim 15, Ishii teaches teaches a method for operating a base station (BS) in a wireless communication network, the method comprising (see Fig. 9A, BS as a IAB-Node A):
(see Fig. 9A, here IAB parent node 1 as a parent BS and there is a radio link failure occurred and IAB-node A send upstream RLF notification (i.e. first notification) to UE (i.e. wireless communication device); see [0042]); and
	transmitting to a wireless communication device connected to the BS; a first notification indicating for the wireless communication device to hold data to be transmitted from the wireless communication device to the BS (as already discussed above; further it is discussed in [0042] about UE may start timer based on receiving upstream RLF notification; …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node At. If the timer expires before receiving Upstream Recovery notification, the child IAB-node and/or the UEs may perform cell selection/RRC reestablishment);
	in response to reestablishment of the connection to a core network entity, a second notification indicating for the wireless communication device to resume transmitting data ([0042]… a scenario depicted in FIG. 9, Node A has successfully found a new parent node (Parent node 2) and may initiate the RRC reestablishment procedure. Node A, based on receiving F1-AP* configuration update from the CU (i.e. core network entity) of the IAB-donor, may transmit/send Upstream Recovery notification-a notification (i.e. second notification/message) indicating that the upstream is recovered-to the child IAB-node and/or the UEs. If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node A…...; further David teaches about … base ); and
	in response to failing to reestablish the connection to the core network entity, a third notification indicating for the wireless communication device to establish an alternate communication path to the core network entity (Ishii states in Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s)).
	Here Ishii teaches in [0042] about sending first notification of the RLF and inherently indicating about hold data let’s say as per [0042] about UE may start timer based on receiving upstream RLF notification (i.e. UE should be holding data to be transferred to the BS); …If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node At. If the timer expires before receiving Upstream Recovery notification, the child IAB-node and/or the UEs may perform cell selection/RRC reestablishment (i.e. till that UE hold data). But Ishii is silent regarding clearly indicate about hold the data and also silent suspending the communication session with the mobile devices (block 420). For example, base station 235 may suspend the communication session with each of the mobile devices 210 that are attached to base station 235. As previously mentioned, suspending a communication session may broadly refer to techniques that act to prevent the loss of network connectivity and/or prevent the loss of communication sessions with mobile devices 210 despite the failure of the backhaul network. For example, suspending the session may include transmitting an explicit message to mobile devices 210 to indicate that mobile devices 210 are to enter a pause or idle state. In some implementations, base station 235 may also enter an idle or pause state. In other possible implementations, suspending the communication session may include using techniques that are transparent to mobile devices 210…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of David with the teachings of Ishii to make system more effective. Having a mechanism wherein the indication to hold data is being sent; greater way reliable communication can be carried out in the communication system.
	But Ishii is still silent about third notification mainly about….”indicating for the wireless communication device to establish an alternate communication path to the core network entity; here Ishii states about in Fig. 9B and [0045].. Node A (i.e. RRC-Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s); but fails to indicating for the wireless communication device to establish an alternate communication path; however Larsson states in [0045] in steps S30 about receiving redirection information indicating an alternative radio link to another radio base station node. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Larsson with the teachings of Ishii in view of David to make system more reliable. Having a mechanism wherein indicating for the wireless communication device to establish an alternate communication path to the core network entity; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 16, Ishii in view of David and Larsson teaches as per claim 15 when the BS cannot reestablish connection to the core network entity, the second notification includes an indication that the BS cannot reestablish connection to the core network entity, and the method further comprises, transmitting, to the wireless communication device, data that had been received from the wireless communication device but not yet been forwarded to the parent BS of the BS ; Ishii see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover (i.e. here IAB-node A which is RRC-connected state with UE, is configured to transmit, to the UE, data that had been received from the UE but not yet been forwarded to the parent BS of the BS because of RLF; see Fig. 9B).

	Regarding claim 17, Ishii in view of David and Larsson teaches as per claim 15, wherein: the second notification includes an indication for the wireless communication device to resume transmission of the data that had been held to the BS; as already discussed above Ishii states in [0042]… scenario depicted in FIG. 9, Node A has based on receiving F1-AP* configuration update from the CU (i.e. core network entity) of the IAB-donor, may transmit/send Upstream Recovery notification-a notification (i.e. second notification) indicating that the upstream is recovered-to the child IAB-node and/or the UEs. If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node A…...; further David teaches about … base station 235 may transmit a another message to mobile devices 210 to indicate that the mobile devices are to resume normal operation…; see [0031] and Fig. 4.

	Regarding claim 18, Ishii in view of David teaches as per claim 15, further comprising determining whether the connection to the core network entity is available via another communication path by: after detecting the occurrence of the RLF with the parent BS: identifying an active alternative path; or identifying an inactive alternative path comprising a connection via another parent BS in the wireless communication network, and transmitting the third notification comprises transmitting the third notification indicating that the connection to the core network entity cannot be reestablished after determining that neither the active alternative path nor the inactive alternative path exists; Ishii see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover; further see [0129] RLF notification indicates that the IAB node has failed in a re-establishment procedure to re-establish a radio resource control (RRC) connection to any parent node(s).

	Regarding claim 23, Ishii in view of David and Larsson teaches as per claim 1 wherein: the transmission of the second notification to the wireless communication device is implicit upon expiration of a timer after transmitting the first notification, and the timer is a constant value, variable value depending on hop count to the parent BS, or a random value; Ishii as discussed above see [0042]… Node A, based on receiving F1-AP* configuration update from the CU of the IAB-donor, may transmit/send Upstream Recovery notification-a notification indicating that the upstream is recovered-to the child IAB-node and/or the UEs. If timer Tyyy has not expired yet, the child IAB-node and/or the UEs that receive the notification may stop timer Tyyy and stay connected with Node A. If the timer expires before receiving Upstream Recovery notification, the child IAB-node and/or the UEs may perform cell selection/RRC reestablishment as shown in FIG. 8. In one embodiment, the timer value/configuration may be pre-configured. In another embodiment, the timer value/configuration may be configured by the parent node (e.g., Parent node 1) via a dedicated signaling or via a broadcast signaling (e.g., system information, such as MIB, SIB1 or any of the other SIBs).

	Regarding claim 26, Ishii in view of David and Larsson teaches as per claim 8, wherein the processor is configured to receive the third notification along with the data that has been previously transmitted to the BS; see Fig. 9B and [0045].. Node A (i.e. RRC-connected state with UE) may start a timer Tzzz upon detecting an RLF. In this scenario, Node A may or may not send the aforementioned Upstream RLF notification to the child IAB-nodes and/or UEs. While the timer Tzzz is running, Node A may attempt to recover the upstream link by performing cell selection. In the scenario depicted in FIG. 9B, at the timer Tzzz expiry (cell selection failure), Node A may send a notification (e.g. Upstream Disconnect notification) (i.e. third notification/message) to the child IAB-nodes/UEs notifying the unsuccessful RLF recover (i.e. here IAB-node A which is RRC-connected state with UE, is configured to transmit, to the UE, data that had been received from the UE but not yet been forwarded to the parent BS of the BS because of RLF; see Fig. 9B).


Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (WO 2020/059633 A1) in view of Chiang et al. (US Pub. No. 2014/0187236 A1), hereafter David and in further view of Larsson et al. (US Pub. No. 2012/0236707 A1) and in further view of Fujishiro et al. (US Pub. No. 2020/0281038 A1).

	Regarding claim 5, Ishii in view of David and Larsson teaches as per claim 1, but Ishii fails to state about in response to the processor determining that another communication path is available, generating and transmitting a fourth notification message comprising updated route information; however Fujishiro states in abstract about a response message indicating to establish a new radio connection…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fujishiro with the teachings of Ishii in view of David and Larsson to make system more standardized. Having a mechanism wherein in response to the processor determining that another communication path is available, generating and transmitting a fourth notification message comprising updated route information; greater way standardized approach can be carried out in the communication system.

	Regarding claim 7, Ishii in view of David and Larsson teaches as per claim 1, wherein: the wireless communication device connected to the BS is a child BS of the BS or a user equipment (UE), and one of the first notification or the third notification includes updated route information; however Fujishiro states in abstract about a response message indicating to establish a new radio connection…. It would have been .

Claims 12, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (WO 2020/059633 A1) in view of Chiang et al. (US Pub. No. 2014/0187236 A1), hereafter David and in further view of Larsson et al. (US Pub. No. 2012/0236707 A1) and in further view of Kimba Dit Adamou et al. (US Pub. No. 2021/0084506 A1), hereafter Kimba.

	Regarding claim 12, Ishii in view of David and Larsson teaches as per claim 8, but Ishii fails to state about in response to another communication path being identified prior to receiving the first notification, receive a fourth notification message comprising updated route information regarding the another communication path; however Kimba states in [0008] about an embodiment of the present disclosure provides a backhaul path switching method, and the method is applied to a network-side node and includes: determining, by the network-side node, that a first backhaul path currently used by a terminal is required to be switched, wherein at least the first backhaul path and a second backhaul path are pre-established for the terminal, a first wireless relay is a 

	Regarding claim 22, Ishii in view of David and Larsson teaches as per claim 1, but Ishii fails to state about wherein the wireless communication device, upon receiving the first notification, forwards the first notification to another wireless communication device; however Kimba states in Fig. 3 about network side node forwarding notification message to the first wireless realy. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kimba with the teachings of Ishii in view of David and Larsson to make system more standardized. Having a mechanism wherein the wireless communication device, upon receiving the first notification, forwards the first notification to another 

	Regarding claim 27, Ishii in view of David and Larsson teaches as per claim 8, but Ishii fails to state about wherein the processor, upon receiving the first notification, forwards the first notification to another wireless communication device; however Kimba states in Fig. 3 about network side node forwarding notification message to the first wireless realy. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kimba with the teachings of Ishii in view of David and Larsson to make system more standardized. Having a mechanism wherein the processor, upon receiving the first notification, forwards the first notification to another wireless communication device; greater way standardized approach can be carried out in the communication system.

Claims 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (WO 2020/059633 A1) in view of Chiang et al. (US Pub. No. 2014/0187236 A1), hereafter David and in further view of Larsson et al. (US Pub. No. 2012/0236707 A1) and in further view of 3GPP document, Huawei, HiSilicon; “On backhaul link radio link failure handling for IAB”; 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901; R1-1901264; hereafter 3GPP.

	Regarding claim 19, Ishii in view of David and Larsson teaches as per claim 15, further comprising: connecting to another BS; see Fig. 9B and [0045], but Ishii is silent In case the RLF can be recovered swiftly, as it can be expected for BH-RLF-recovery scenario 1, there may be no need to explicitly inform the descendant IAB-nodes about the temporary BH connectivity loss. When the BH RLF cannot be recovered swiftly, it may be beneficial to release backhaul connectivity to descendant IAB-nodes so that they themselves can seek means to recover from the BH RLF… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of 3GPP with the teachings of Ishii in view of David and Larsson to make system more effective. Having a mechanism wherein to determine, after detection of the RLF, whether to send the first notification to the wireless communication device based on a status of the connection to the other BS; greater way resources can be managed/utilized in the communication system.

	Regarding claim 20, Ishii in view of David and Larsson and 3GPP teaches as per claim 19, further comprising: determining that the status of the connection to the other BS is that the BS is not presently connected but can reconnect to the other BS; and generating the first notification to the wireless communication device based on the BS not being presently connected but capable of reconnection to the other BS; Ishii see [0042]… where the child nodes and/or UEs may start a timer, for example, timer Tyyy, .

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (WO 2020/059633 A1) in view of Chiang et al. (US Pub. No. 2014/0187236 A1), hereafter David and in further view of Larsson et al. (US Pub. No. 2012/0236707 A1) and in further view of Fujishiro et al. (US Pub. No. 2020/0281038 A1) and in further view of Hampel et al. (US Pub. No. 2017/0005913 A1)

	Regarding claim 21, Ishii in view of David and Larsson and Fujishiro teaches as per claim 7, but Ishii fails to state about wherein the updated route information includes a route cost metric comprising a number of hop counts towards the parent BS; however Hampel states about a route metric includes one or more path cost metrics that capture a measure related to a routing path between two network nodes, such as hop count, an aggregated latency along the routing path, average or minimum throughput along the Path cost metrics may be directly provided explicitly in routing messages, such as, for instance, the information provided by a Distance-Vector Protocol. Path cost metrics may also be provided implicitly, e.g., where the routing messages, such as Link-State Routing protocol messages, provide a set of link-cost values of network nodes to their respective neighbor/peer nodes. For example, IAB node 208 may derive a path cost metric to remote network 204 from a set of link-cost value. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hampel with the teachings of Ishii in view of David and Larsson and Fujishiro to make system more effective. Having a mechanism wherein the updated route information includes a route cost metric comprising a number of hop counts towards the parent BS; greater way reliable cost effective communication can be carried out.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (WO 2020/059633 A1) in view of Chiang et al. (US Pub. No. 2014/0187236 A1), hereafter David and in further view of Larsson et al. (US Pub. No. 2012/0236707 A1) and in view of Vargantwar et al. (US Pub. No. 2016/0021697 A1), hereafter Sachin.

	Regarding claim 24, Ishii in view of David and Larsson teaches as per claim 14, but Ishii fails to state about wherein in response to receiving the second notification .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (WO 2020/059633 A1) in view of Chiang et al. (US Pub. No. 2014/0187236 A1), hereafter David and in further view of Larsson et al. (US Pub. No. 2012/0236707 A1) and in view of Deenoo et al. (US Pub. No. 2020/0374960 A1).

	Regarding claim 24, Ishii in view of David and Larsson teaches as per claim 14, but Ishii fails to state about wherein the processor is configured to perform cell .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468